KNOLL, Judge.
For the foregoing reasons stated in the companion case of Bowman, et al. v. Weill Construction Company, et al., 502 So.2d 133 (La.App. 3rd Cir.1987), in which a separate decision is being rendered by us this day, we affirm the trial court’s judgment sustaining Beaver’s exceptions of insufficiency of citation and service of process. However, we reverse the trial court’s judgment sustaining Beaver’s exception of lack of personal jurisdiction and its dismissal of plaintiffs’ suit against Beaver. We remand this case to the trial court to enter an order allowing plaintiffs a delay within which to supplement the record with proof of citation and service of process according to the Long Arm Statute further, right is reserved to Beaver to reurge its exception to jurisdiction, supported by proper proof if it elects to do so. The trial court’s judgment dismissing AMCA from plaintiffs’ action is affirmed. Costs of this appeal are assessed one-half against plaintiffs and one-half against Beaver.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.